Citation Nr: 1045003	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a videoconference hearing before the Board 
in April 2007 and continued this request in December 2007.  The 
hearing was scheduled in April 2008.  The Veteran failed to 
report to the hearing.  Accordingly, the Board finds that the 
Veteran has been afforded his opportunity for a hearing and that 
his request to testify is considered to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2010). 


FINDING OF FACT

Bilateral hearing loss, which was first shown almost four decades 
after the Veteran's discharge from active duty, is not 
attributable to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an April 2006 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claim of service connection.  The 
notice letter also provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the claim 
is not necessary.

Further, there is no indication that any additional action is 
needed to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center in Omaha, Nebraska, 
and the associated outpatient clinic in North Platte, Nebraska.  
The Veteran has submitted records from a private treatment 
provider.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  

Additionally, in June 2006, the Veteran was provided a VA 
examination in connection with his claim, the report of which is 
of record.  That examination report contains sufficient evidence 
by which to decide the claim regarding the possible relationship 
between the Veteran's hearing loss and his military service.  The 
examiner reviewed the claims file, including the service 
treatment records and post-service treatment records contained 
therein, interviewed and examined the Veteran, conducted all 
indicated tests and studies, and provided a complete rationale 
for the opinion stated, which relies on and cites to the clinical 
findings made on examination.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, may be presumed to 
have been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he was exposed to loud noise without 
hearing protection in the performance of his duties during active 
military service.  Specifically, he states that he was exposed to 
fire from guns, grenades, tanks, and Howitzers during basic 
military training at Fort Leonard Wood, Missouri, and during 
infantryman training at Fort Lee, Virginia.  The Veteran states 
that he was exposed to noise from aircraft when he worked on the 
flight line when he was stationed in Korea.  He also states that 
he was exposed to noise from transport ships to and from Korea.  
The Veteran believes that he developed hearing loss as a result 
of the in-service noise exposure.  Thus, he contends that service 
connection is warranted.

The recent post-service medical evidence reflects that the 
Veteran has impaired hearing for VA purposes.  An April 2006 VA 
audiological examination reflects that the Veteran has hearing 
loss as contemplated by 38 C.F.R. § 3.385.  He was diagnosed with 
bilateral sensorineural hearing loss.  This is the earliest 
evidence of hearing loss substantiated by medical examination.  A 
May 2007 audiogram from the Grand Island Ear, Nose & Throat 
Clinic also documents hearing loss.  Thus, the evidence 
establishes the existence of the claimed disability.  In order 
for service connection to be warranted, the Veteran's hearing 
loss must have had its onset during military service or must 
otherwise be attributable to service.

A review of the Veteran's service treatment records does not show 
that he was diagnosed with hearing loss during military service.  
His entrance and separation examinations were both normal with 
respect to the ears and hearing acuity.  

Although hearing loss was not diagnosed during service, service 
connection may still be warranted if there is evidence of a 
current hearing loss disability and a medically sound basis for 
attributing such disability to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Here, the Veteran's military occupational specialty was that of a 
Food Inspection Specialist.  Although this specialty is not 
necessarily indicative of exposure to loud noise, the Veteran has 
provided seemingly credible statements regarding in-service noise 
exposure relating to training and aspects of his service that 
were tangential to his military occupational specialty.  In any 
case, the RO conceded that the Veteran was exposed to noise in 
service or experienced acoustic trauma when it granted service 
connection for tinnitus in October 2006.  Thus, the Board finds 
that it is more likely than not that the Veteran was exposed to 
loud noise during military service.  

The April 2006 VA examiner, an audiologist, commented on the 
possible relationship between the Veteran's hearing loss and his 
military service.  In the report, the examiner noted that he had 
reviewed the claims file.  The Veteran's history of in-service 
noise exposure was also noted.  The examiner gave the opinion 
that it is not likely that the Veteran's current hearing loss is 
related to military acoustic trauma because the Veteran's hearing 
was normal at separation.  The examiner explained that exposure 
to either impulse sounds or continuous exposure can cause a 
temporary threshold shift but that this impairment disappears in 
16 to 48 hours after exposure to loud noise.  The examiner stated 
that impulse sounds may also damage the structure of the inner 
ear resulting in an immediate hearing loss.  Continuous exposure 
to loud noise can also damage the structure of the hair cells 
resulting in hearing loss.  According to the examiner, if the 
hearing does not recover completely from a temporary threshold 
shift, a permanent hearing loss exists.  Since the damage is done 
when exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  

The Board finds the April 2006 VA examiner's opinion to be 
probative as to the question of whether the Veteran has hearing 
loss that is related to his military service in light of the 
examiner's ability to review the evidence in the claims file, 
examine the Veteran, and provide a persuasive opinion that finds 
support in the record.  The examiner acknowledged that the 
Veteran had acoustic trauma in service; however, even if there 
was a temporary hearing loss due to loud noise, the examiner 
reasoned that it was not a permanent loss in light of the 
subsequent normal hearing test that was conducted at the 
Veteran's separation examination.  The examiner considered, but 
did not endorse, the Veteran's theory of entitlement.

In a November 2010 brief, the Veteran's representative requested 
that the Veteran be provided a new VA examination because the RO 
had not yet conceded in-service acoustic trauma at the time of 
the April 2006 examination.  The Board finds that a remand for 
another examination is not necessary because, even if the RO had 
not yet determined that the Veteran had been exposed to loud 
noise during service, the VA examiner did note such a history and 
acknowledged as much when he related the Veteran's tinnitus to 
the in-service acoustic trauma.

In support of his claim, the Veteran submitted two letters from 
Dr. R.E.G. of the Grand Island Ear, Nose & Throat Clinic, dated 
in April and May 2007.  In the April 2007 letter, Dr. R.E.G. gave 
a history of the Veteran experiencing acoustic trauma while on 
active duty in 1964.  It was noted that recent audiograms showed 
hearing loss.  The Veteran reported to Dr. R.E.G. that he has 
been aware of slowly progressive hearing loss since 1972.  Dr. 
R.E.G. diagnosed the Veteran with hearing loss, with a history of 
acoustic trauma compatible with hearing loss.  In the May 2007 
letter, Dr. R.E.G. gave the opinion that the Veteran's hearing 
loss is most likely secondary to acoustic trauma.  Dr. R.E.G. 
stated that, because the Veteran had been aware of the problem 
while serving in the military, Dr. R.E.G. would be concerned that 
there was a temporal relationship between the two events.  
Significantly, Dr. R.E.G. indicated that he would ask VA to check 
the Veteran's past history of military discharge physical or 
audiogram for comparison.

The Board does not find the letters from Dr. R.E.G. to have as 
much evidentiary value as the April 2006 VA examination report.  
Although Dr. R.E.G. made some implications, Dr. R.E.G. never 
expressly attributed the Veteran's hearing loss to his military 
service.  Dr. R.E.G. did seem to think that the hearing loss was 
a result of acoustic trauma but he clearly had not reviewed the 
Veteran's service treatment records as he would ask VA to check 
the separation examination.  As noted previously, the separation 
examination was normal.  This information was critical to the VA 
examiner's opinion.  Because Dr. R.E.G.'s letters were written 
without knowledge of a normal separation examination, they are 
given much less evidentiary weight.  Additionally, it was noted 
in the April 2007 letter that the Veteran's onset of hearing 
loss, or at least when he found it to be perceptible, was in 
1972.  This was approximately 5 years after his separation from 
military service and weighs against any statements that he had 
hearing loss continuously since his military service.  Instead, 
that information shows a post-service onset of hearing loss.

In light of the information described above, the Board finds the 
April 2006 VA examination report to be the best competent medical 
evidence for deciding the claim.  The Board has also considered 
the Veteran's opinion linking his hearing loss to in-service 
noise exposure.  However, the Board gives this opinion no 
evidentiary weight because there is no indication that the 
Veteran has the requisite medical expertise to address the 
complex matter of whether a current hearing loss disability is 
related to noise exposure occurring decades earlier.  The Board 
finds that the question is better answered by a medical 
professional, such as the April 2006 VA audiologist.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have hearing loss that is attributable to 
his active military service.  Although in-service noise exposure 
is established by the evidence, the greater weight of the 
competent medical evidence indicates that the Veteran's current 
hearing loss is not related to the in-service noise exposure.  In 
view of this finding, the Board concludes that service connection 
for hearing loss is not warranted on a direct basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that sensorineural hearing loss manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, sensorineural 
hearing loss was first documented in the VA examination report in 
April 2006, which was nearly 40 years after service.  Although 
the Veteran has a history of hearing loss, the evidence does not 
show that it had its onset to a compensable degree as early as 
June 1968 (one year after discharge from service).  Thus, service 
connection is not warranted for hearing loss on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the greater weight of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


